Case: 16-40542      Document: 00514052819         Page: 1    Date Filed: 06/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                      No. 16-40542                                 FILED
                                                                               June 28, 2017

UNITED STATES OF AMERICA,                                                     Lyle W. Cayce
                                                                                   Clerk
              Plaintiff–Appellee,

v.

JAIME LUIS ESTRADA-MONZON,

              Defendant–Appellant.




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:14-CR-629-1


Before STEWART, Chief Judge, and WIENER and PRADO, Circuit Judges.
PER CURIAM:*
       Jaime Luis Estrada-Monzon appeals his conviction for illegal reentry,
arguing that the district court abused its discretion by failing to give the jury
a duress instruction and allowing the Government to elicit prejudicial evidence
during its cross-examination of Estrada-Monzon. We AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40542    Document: 00514052819    Page: 2   Date Filed: 06/28/2017



                                No. 16-40542
                             I. BACKGROUND
      On June 23, 2014, Border Patrol Agent Francisco Ponce de Leon was
patrolling ranch lands south of Laredo, Texas, within five miles of the border.
During his shift, Ponce de Leon discovered fresh shoe tracks crossing Highway
83. He followed the tracks in his marked vehicle until they disappeared into
an area with thick brush, leading him to conclude that the individuals he was
following were in the brush or had changed direction. He notified two other
agents, Alex Guerra and Oscar Rodriguez, to help search for undocumented
immigrants. Ponce de Leon also requested assistance from a helicopter unit.
The agents eventually found four individuals, each lying on the ground and
trying to hide underneath grass and branches. One of these individuals was
Estrada-Monzon.
      The four individuals were cooperative; moreover, none made an “outcry”
or asked for assistance from the agents. After they were apprehended, Officer
Guerra asked them for basic biographical information. Estrada-Monzon
informed Guerra that he was from Guatemala and was born on August 28,
1965. The individuals were then transported to the Laredo South Station,
where Estrada-Monzon was interviewed by Agent David Lozano. Lozano
testified that his interviews typically take between one and two hours, during
which he reads the interviewee his Miranda rights, determines whether the
interviewee will provide information voluntarily, obtains biographical
information, and attempts to ascertain why the interviewee left his country.
During his interview with Estrada-Monzon, Lozano confirmed that Estrada-
Monzon was a noncitizen. Estrada-Monzon answered “no” when asked whether
he feared “persecution or torture” if he was removed from the United States.
Estrada-Monzon informed Lozano that he had entered the country by crossing
the Rio Grande, but provided no more information regarding his entry when
asked if there was anything else he would like to tell Lozano.
                                      2
    Case: 16-40542     Document: 00514052819     Page: 3   Date Filed: 06/28/2017



                                  No. 16-40542
      Estrada-Monzon was charged by a grand jury with illegal reentry
pursuant to 8 U.S.C. § 1326. At trial, Estrada-Monzon testified in his own
defense as follows. He has lived in Dalton, Georgia, since 1989, is married, and
has two adult children. He was last deported to Guatemala in February 2014.
Prior to his reentry in June 2014, Estrada-Monzon had lived in Guatemala but
could not find work. He traveled to Reynosa, Mexico, where he was hoping to
open a body shop; he also hoped for his wife to move to McAllen, Texas, where
they could be close to their children.
      Upon his arrival in Reynosa, Estrada-Monzon was kidnapped by a group
of armed men who wanted to know whether he was going to the United States
and whether he had any relatives there. He was placed in a Jeep Cherokee
with a black bag over his head, driven to some location about fifteen minutes
away, and deposited in a windowless room with six other people who had also
been kidnapped. During his captivity, Estrada-Monzon was repeatedly asked
for the phone numbers of his relatives, which he did not reveal. After about
nine days, “[t]he marines showed up,” broke down the door to the house, and
told the captives they could return to their countries on their own. Once he
escaped, however, Estrada-Monzon was recaptured. He was taken to a new
location—this time with over one hundred other people—where he was held
for a total of thirty-nine days. After several beatings, Estrada-Monzon gave his
captors the phone numbers of his family members. His captors demanded
$10,000 for his release.
      Eventually, Estrada-Monzon was told he would be taken to Monterrey,
Mexico. He was driven in the bed of a pickup truck with several others to a
warehouse. From there, he was brought to the edge of the Rio Grande, where
there were men with walkie talkies, weapons, and backpacks. Estrada-Monzon
protested, telling these men that he did not want to go to the United States
and had been told he was going to Monterrey. Despite his protestations,
                                         3
    Case: 16-40542    Document: 00514052819      Page: 4   Date Filed: 06/28/2017



                                 No. 16-40542
Estrada-Monzon was made to cross the river with ten other people, carrying
backpacks, some of which Estrada-Monzon believed contained drugs. He felt
threatened because three of the men were carrying guns, and also believed it
would be dangerous to try to escape into the river. After crossing the border,
the captives were ordered to lay on their stomachs for six hours and then walk
all night. When they reached Highway 83, they “threw the backpacks to the
side” and crossed the highway. After walking a few more hours, the three
armed men guiding the group made the captives hide in the brush. The armed
men were picked up in a truck, leaving the captives behind. Estrada-Monzon
fell asleep while hiding; when he woke up, he saw Agent Ponce de Leon and
heard him asking for a “chopper” and for assistance.
      Estrada-Monzon stated that he continued to hide because he “became
scared again, because this whole thing about being locked up came to mind,”
and he ran about twenty meters. When asked from whom he was hiding,
Estrada-Monzon stated that supposedly “the persons . . . were close by, but, as
you can see, I—I don’t know.” He further explained that he said nothing about
his circumstances to either Ponce de Leon or Guerra because he was scared,
weak, and dehydrated.
      After Estrada-Monzon testified, the district court heard argument about
whether or not to instruct the jury on duress. Ultimately, the court decided not
to give a duress instruction. The district court instructed the jury as follows:
            For you to find the Defendant guilty of this crime, you must
      be convinced that the government has proved each of the following
      beyond a reasonable doubt:
            First, that the Defendant was an alien at the time alleged in
      the Indictment;
           Second, that the Defendant had previously been deported,
      denied admission, excluded, or removed from the United States;



                                        4
    Case: 16-40542    Document: 00514052819     Page: 5    Date Filed: 06/28/2017



                                 No. 16-40542
           Third, that thereafter, the Defendant knowingly entered,
      attempted to enter, or was found in the United States;
             And fourth, that the Defendant had not received the consent
      of the Secretary of the Department of Homeland Security to apply
      for readmission to the United States since the time of the
      Defendant’s previous deportation.
The instruction also stated that “knowingly” “means that the act was done
voluntarily or intentionally, not because of mistake or accident.”
      While deliberating, the jury sent the court a note stating that it was
“having trouble w/ the 3rd stat. to prove a reasonable doubt.” The note also
asked: “if you are forced is that knowingly[?]” and “Do we go by all 3 or one of
the 3[?]” The district court discussed how to resolve the jury’s questions with
the parties, and concluded that the jury was considering whether Estrada-
Monzon had entered the country by force. The district court formulated
additional instructions, noting that the jury would have an opportunity to
indicate whether its questions had been answered. The jury was called back
and instructed:
      You have been instructed that your verdict, whether it is guilty or
      not guilty, must be unanimous. The following instruction applies
      to the unanimity requirement as to Count One.
             Count One of the Indictment accuses the Defendant of
      committing the crime of Illegal Reentry After Deportation in three
      different ways. The first is that the Defendant knowingly entered
      the United States; the second is that the Defendant knowingly
      attempted to enter the United States; the third is that the
      Defendant was knowingly found in the United States.
            The government does not have to prove all of these for you
      to return a guilty verdict on this charge.
            Proof beyond a reasonable doubt on one is enough. But in
      order to return a guilty verdict, all of you must agree that the same
      one has been proved. All of you must agree that the government
      proved beyond a reasonable doubt that the Defendant knowingly
      entered the United States, or all of you must agree that the

                                       5
     Case: 16-40542       Document: 00514052819          Page: 6     Date Filed: 06/28/2017



                                       No. 16-40542
       government proved beyond a reasonable doubt that the Defendant
       knowingly attempted to enter the United States, or all of you must
       agree . . . that the government proved beyond a reasonable doubt
       that the Defendant was knowingly found in the United States.
             The term “knowingly,” for purposes of the third element,
       requires proof of knowledge of the facts that constitutes [sic] the
       offense. In other words, did the Defendant know that he was
       reentering the United States without permission[?] 1
The jurors confirmed that this instruction answered their question. Estrada-
Monzon was convicted, and sentenced to 51 months’ imprisonment. He timely
appealed.
                                    II. DISCUSSION
A.     Duress Instruction
       Estrada-Monzon first argues that the district court erred by not
instructing the jury that duress was a defense to the offense for which he had
been charged. We review the denial of a requested jury instruction for abuse of
discretion, giving the district court “substantial latitude in formulating its
instructions.” United States v. Storm, 36 F.3d 1289, 1294 (5th Cir. 1994).
“Because duress is an affirmative defense, a defendant must present evidence
of each of the elements of the defense before it may be presented to the jury.”
United States v. Posada-Rios, 158 F.3d 832, 873 (5th Cir. 1998). Duress
requires proof that the defendant (1) was under “an unlawful and present,
imminent, and impending threat of such a nature as to induce a well-grounded
apprehension of death or serious bodily injury”; (2) had not “recklessly or


       1  The district court expressed some concern that the clarification of “knowingly” would
be confusing in light of the prior instruction that “knowingly” means “voluntarily or
intentionally,” but believed the instruction to be correct in light of our case law stating that
illegal reentry is a general intent crime. See United States v. Morales-Palacios, 369 F.3d 442
(5th Cir. 2004). The district court was hopeful that this Court might elucidate whether the
instruction correctly stated the mens rea for being “knowingly found” in the United States.
However, Estrada-Monzon does not challenge the given instruction on appeal, so we do not
address this issue.
                                               6
    Case: 16-40542    Document: 00514052819     Page: 7   Date Filed: 06/28/2017



                                 No. 16-40542
negligently placed himself in a situation” where he would likely “be forced to
choose the criminal conduct”; (3) had no “reasonable legal alternative to
violating the law; a chance both to refuse to do the criminal act and also to
avoid the threatened harm”; and (4) could reasonably anticipate a “direct
causal relationship . . . between the criminal action taken and the avoidance of
the threatened harm.” Id. at 873 (internal quotation marks, alterations, and
citation omitted). The defendant must prove each element by a preponderance
of the evidence. United States v. Willis, 38 F.3d 170, 179 (5th Cir. 1994).
Estrada-Monzon does not make specific arguments with regard to each
element; rather, he generally argues he was entitled to the instruction because
he made a prima facie showing of duress.
      We find that the district court did not abuse its discretion because
Estrada-Monzon failed to produce sufficient evidence on the third element—
that he had no reasonable legal alternative to violating the law. “To establish
the absence of a legal alternative a defendant must show ‘that he actually tried
the alternative or had no time to try it, or that a history of futile attempts
revealed the illusionary benefit of the alternative.’” Posada-Rios, 158 F.3d at
874 (quoting United States v. Harper, 802 F.2d 115, 118 (5th Cir. 1986)). As we
have noted consistently, the opportunity to report threats or seek the aid of law
enforcement constitutes a reasonable alternative to committing the crime. See,
e.g., United States v. Ramirez-Chavez, 596 F. App’x 290, 294 (5th Cir. 2015)
(per curiam); United States v. Gatti, 434 F. App’x 364, 364–65 (5th Cir. 2011)
(per curiam); United States v. Lee, 208 F. App’x 352, 354–55 (5th Cir. 2006)
(per curiam); United States v. Thompson, 77 F. App’x 227, 232 (5th Cir. 2003)
(per curiam); Posada-Rios, 158 F.3d at 875; Harper, 802 F.2d at 118; United
States v. Gant, 691 F.2d 1159, 1164 (5th Cir. 1982).
      Estrada-Monzon did not put forth sufficient evidence that he actually
tried to seek assistance, that he had no time to so, or that his history revealed
                                       7
    Case: 16-40542    Document: 00514052819     Page: 8   Date Filed: 06/28/2017



                                 No. 16-40542
an attempt would be illusory. See Posada-Rios, 158 F.3d at 874. As an initial
matter, Estrada-Monzon was convicted under 8 U.S.C. § 1326 for illegal
reentry, which criminalizes entering, attempting to enter, or being found in the
United States illegally. 8 U.S.C. § 1326(c); accord United States v. Ramirez-
Salazar, 819 F.3d 256, 257 (5th Cir. 2016). Therefore, illegal reentry is a
continuing offense that “begins at the time the defendant illegally reenters the
country and does not cease until the defendant is ‘found’ by immigration
authorities in the United States.” Ramirez-Salazar, 819 F.3d at 257. And a
defendant is “found” only once his “physical presence is discovered and noted
by the immigration authorities, and the knowledge of the illegality of his
presence. . . can reasonably be attributed to the immigration authorities.” Id.
at 258 (quoting United States v. Santana-Castellano, 74 F.3d 593, 598 (5th Cir.
1996)). Thus, Estrada-Monzon was in violation of § 1326 until he was
discovered by the Border Patrol agents and knowledge of the illegality of his
presence could reasonably be attributed to them. Accordingly, the question is
whether Estrada-Monzon had any reasonable alternative to illegal reentry not
only when he actually crossed the border but also once he was in the United
States.
      Estrada-Monzon testified that he was left by his captors and fell asleep.
When he woke up, he saw and heard Agent Ponce de Leon “walking” and “using
his phone.” Estrada-Monzon understood that the agent was “asking for help”
and “asking for a chopper.” Estrada-Monzon did not avail himself of the
opportunity to seek assistance. Estrada-Monzon did not call out for help or
approach the agent; instead, he became afraid and ran about twenty meters.
Instead of running, Estrada-Monzon could have called out for aid. Upon being
found and interviewed, Estrada-Monzon could have, at a minimum, reported
the threats or explained the circumstances of his reentry into the United
States. Estrada-Monzon may have been subjected to weeks of threats and may
                                       8
     Case: 16-40542    Document: 00514052819      Page: 9   Date Filed: 06/28/2017



                                  No. 16-40542
have crossed the border against his will; nonetheless, an opportunity to seek
help arose when he encountered the agents—an opportunity that constituted
a reasonable alternative to the continuing crime of illegal reentry.
      Estrada-Monzon argues that he was not thinking clearly when he was
found by Border Patrol. He contends that someone with his experience would
“have difficulty trusting all questionable situations and persons.” However,
“the duress defense requires an objective inquiry into whether a defendant’s
conduct, although illegal, represented [his] only reasonable alternative to
serious bodily injury or death.” United States v. Dixon, 413 F.3d 520, 523 (5th
Cir. 2005); accord United States v. Zayac, 765 F.3d 112, 121 n.2 (2d Cir. 2014)
(“Nor do we ordinarily consider whether the defendant’s fear might have
rendered him or her incapable of appreciating the existence of an objectively
reasonable [alternative].”). Estrada-Monzon’s testimony that he “wasn’t
thinking clearly” at the time was not enough to establish that he either
attempted or had no time to seek assistance from the Border Patrol agents.
Although Estrada-Monzon may have been afraid of being found and detained,
duress is a defense only if the defendant’s only options were to commit the
crime or risk serious injury or death. See Dixon, 413 F.3d at 523. Estrada-
Monzon faced that type of threat from his captors, not the Border Patrol
agents. Accordingly, we find the district court’s decision not to instruct the jury
on duress was not an abuse of discretion.
B.    Admissibility of Estrada’s Testimony
      Estrada-Monzon next argues that the testimony elicited on cross-
examination regarding his prior illegal reentries was cumulative and
prejudicial. At trial, a Homeland Security United States Citizenship and
Immigration Services (“USCIS”) officer testified about Estrada-Monzon’s




                                        9
    Case: 16-40542      Document: 00514052819        Page: 10    Date Filed: 06/28/2017



                                    No. 16-40542
record of reentries into the United States. 2 On cross-examination, Estrada-
Monzon was asked about this prior history. Estrada-Monzon did not object to
the admissibility of testimony about prior reentries. Consequently, we review
his challenge for plain error. United States v. Alaniz, 726 F.3d 586, 615 (5th
Cir. 2013). “To demonstrate plain error, the defendant must show that there
was error, it was plain, and it affected his or her substantial rights.” Id. And
“[e]ven if the defendant can meet this burden,” we will only reverse if “the plain
error seriously affected the fairness, integrity, or public reputation of the
judicial proceeding.” Id. (citation omitted).
      We find that the district court did not err in admitting the testimony.
Under Federal Rule of Evidence 404(b), evidence of prior crimes may be
admissible to prove “motive, opportunity, intent, preparation, plan, knowledge,
identity, absence of mistake, or lack of accident.” To be admissible, the evidence
must be “relevant to an issue other than the defendant’s character” and must
have “probative value that is not substantially outweighed by its undue
prejudice” under Federal Rule of Evidence 403. United States v. Beechum, 582
F.2d 898, 911 (5th Cir. 1978) (en banc). Here, Estrada-Monzon’s prior
immigration history was relevant to show his intent to knowingly return to the
United States, given that he had returned several times after being deported.
It was also relevant to show that he had no legal right to be in the United
States. Furthermore, although the cross-examination testimony elicited was
somewhat cumulative of the USCIS officer’s testimony, Estrada-Monzon added
certain factual details. He briefly described his prior interactions with
immigration officials and Border Patrol agents, and how he had crossed the



      2 Estrada-Monzon’s file reflected that he was removed or deported in November 1996;
he was found and ordered deported again in October 2007; a prior order of deportation or
removal was reinstated in August 2010; and he was removed for the last time in February
2014.
                                           10
   Case: 16-40542     Document: 00514052819     Page: 11   Date Filed: 06/28/2017



                                 No. 16-40542
border on prior occasions by walking. He also testified that he sought asylum
in 1999. In addition to being probative of Estrada-Monzon’s intent to
knowingly return to the United States, his testimony was relevant to the
duress issue. For example, Estrada-Monzon’s prior history indicated that he
would have recognized uniformed Border Patrol agents as law enforcement
officials from whom he could seek aid.
      Upon reviewing the trial testimony, we cannot say it was plain error for
the district judge to find that the probative value of this testimony was not
substantially outweighed by undue prejudice to Estrada-Monzon. See
Beechum, 582 F.2d at 911. Any unfair prejudice was also minimized by the
district court’s instruction that Estrada-Monzon was “not on trial for any act,
conduct, or offense not alleged in the Indictment.” See United States v.
McMahon, 592 F.2d 871, 873 (5th Cir. 1979). The district court thus did not err
in admitting evidence of Estrada-Monzon’s prior reentries.
      Additionally, Estrada-Monzon does not address the third and fourth
plain error prongs in his brief. Thus, he has not shown that the district court
plainly erred. See United States v. Winner, 670 F. App’x 337, 338 (5th Cir. 2016)
(per curiam) (“[B]y failing to address the third and fourth prongs of the plain-
error standard, he waived this contention.”).
                             III. CONCLUSION
      For the foregoing reasons, Estrada-Monzon’s conviction is AFFIRMED.




                                       11